’El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Alejandro Alfonso Bonilla, casado con Eosa Eamírez, comerciante y vecino de Tauco, falleció ab intestato en dicha ciudad el 4 de noviembre de 1938, dejando tres hijos legiti-mados y cinco naturales reconocidos. Entre los bienes relic-tos se halla un establecimiento mercantil dedicado al ramo de provisiones, valorado en $16,444.57, que fué adjudicado en su totalidad a sus hijos, con excepción de una participa-ción adjudicada a la viuda, por valor de $2,831.29, que era precisamente el montante de la deuda que dicha señora tenía contraída con el establecimiento. Con el propósito de conti-nuar el negocio a que venía dedicándose su padre, todos los hijos comparecieron ante el notario don Luis López de Victoria y por escritura número 48 de 31 de marzo de 1941 constituyeron entre ellos una sociedad mercantil en coman-dita, con un solo gestor, Adrián Alfonso Muñiz, siendo los demás hermanos comanditarios. Como la hija legitimada Ana Hilda Alfonso Eamírez y el hijo natural reconocido Arnaldo Alfonso Bodríguez eran menores de edad, estuvieron representados en la escritura por sus madres con patria potestad Eosa Eamírez y Francisca Eodríguez, respectiva-mente. En la misma escritura Eosa Eamírez cedió a la sociedad, en pago de su citada deuda, su 'participación de *787$2,831.29, quedando así extinguido el interés que en el esta-blecimiento tenía.
Presentada la escritura social en el Registro Mercantil de San Germán, fue denegada su inscripción por los funda-mentos consignados en la siguiente nota:
- “Denegada la inscripción del documento que precede con vista de otro, por observarse que los menores y socios comanditarios de la sociedad constituida Ana Hilda Alfonso Ramírez y Arnaldo Alfonso Rodríguez no están lo suficientemente representados en la escritura con arreglo a ley, toda vez que la patria potestad que sus respectivas madres ejercitan se traslimita de las facultades que concede el ar-tículo 159 del Código Civil Revisado, edición de 1930, al verificar éstas operaciones que exceden de la suma de $500 en nombre de dichos menores, tanto en cuanto a la constitución en sí de la sociedad, a la cual se aportan bienes muebles de dichos menores que exceden de la indicada suma, como por' la obligación de venta pactada en la cláu-sula 12a. de la escritura; y por haberse advertido además la incom-patibilidad existente en la otorgante Rosa Ramírez, quien comparece por su derecho propio aportando bienes suyos a la sociedad, y por otro lado bienes de su indicada hija menor como madre con patria potestad, todo ello en contravención con lo previsto en el artículo 5 del Código de Comercio de Puerto Rico en lo que respecta a casos de incompatibilidad ...”
La primera cuestión a resolver en este recurso es la de si era o no necesario para la validez del contrato social que se hubiese obtenido autorización judicial permitiendo a las madres de dichos menores celebrar el contrato en cuestión en nombre y representación de sus citados hijos. El recurrente sostiene que no, e invoca a su favor el caso de Vidal v. Ballester, 34 D.P.R. -381. El registrador afirma lo contrario, fundándose en lo resuelto por este tribunal en el caso de García Díaz, v. Registrador, 35 D.P.R. 1040.
Es verdad que en el caso de Vidal v. Ballester, supra, invocado por el recurrente, interpretando él artículo 5 del Código de Comercio se sostuvo lo siguiente:
‘ ‘ Cuando son tutores los que han de continuar el negocio del padre de los menores no pueden hacerlo sin autorización judicial porque *788tanto el Código Civil español posterior ai Código de Comercio que rigió en esta Isla hasta el año 1902 como el Código Civil de Puerto Rico, que rige desdo esa fecha, disponen en sus artículos 269 y 282, respectivamente, que el tutor necesita autorización judicial para con-tinuar el comercio o la industria a que el incapaz o sus ascendientes o los del menor hubiesen estado dedicados; pero no hay precepto alguno en nuestras leyes que para igual caso requiera que la madre obtenga tal autorización judicial por lo que no podemos imponer ese deber a ia madre con patria potestad, pues siendo ésta de carácter general no tiene más limitaciones que las expresamente impuestas por la ley, y si bien es cierto que los padres o las madres no pueden gravar ni enajenar los bienes de sus hijos menores, sino por causa de necesidad yt utilidad para ellos, esto no se refiere a la continuación del negocio de los padres, aunque sus bienes queden sujetos a las resultas del negocio o industria que continúan.”
Empero, a poco que se reflexione sobre los beodos del caso antes citado, se comprenderá que la doctrina allí establecida no puede ser de aplicación al de autos. En aquel caso la madre con patria potestad se limitó a continuar el negocio a que había venido dedicándose el causante. No realizó nin-gún acto de enajenación para el cual fuera preciso obtener autorización judicial. En el de autos, por el contrario, se celebró a nombre de los menores un contrato de sociedad mercantil, es decir, se creó una persona jurídica distinta de sus socios y a quien cada uno de ellos transmitió su apor-tación. En otras palabras, se realizó un acto de enajenación por parte de cada socio a favor de la sociedad (Hongkong & Shanghai Bank v. Áldecoa & Cía., 30 Jur. Fil. 264, 270), y como el valor de la aportación de cada uno de los menores excedía de $500, precisaba para la validez del contrato dar cumplimiento a lo prescrito en el artículo 159 del Código] Civil, dispositivo de que el ejercicio de la patria potestad no autoriza al padre ni a la madre para enajenar o gravar bienes inmuebles de clase alguna o muebles cuyo valor ex-ceda de $500 pertenecientes al hijo y que estén bajo la admi-nistración de aquéllos, sin previa autorización judicial.
*789En el caso de García Díaz v. Registrador, supra, si bien los becbps no son enteramente iguales a los de éste, el prin-cipio legal envuelto en uno y otro es el mismo. Allí se disolvió la sociedad mercantil de que era 'socio el padre fene-cido para constituirse una nueva sociedad de que fueron socios los menores, y se resolvió que era necesaria la previa autorización para la celebración del nuevo contrato social toda vez que dicho contrato implicaba un acto de enajena-ción.
La cláusula 12a. de la escritura, a que se refiere la nota del registrador, dice así:
“Duodécima: Cualquier comanditario, a requerimiento del socio gestor don Adrián Alfonso Muñiz vendrá obligado a venderle á éste su participación en la sociedad cuando dicho don Adrián Alfonso Muñiz quiera comprar dicha participación por el precio del importe del capital aportado por el comanditario a quien quiera comprarle don Adrián Alfonso Muñiz, más los intereses legales sobre dicho capital, por el tiempo transcurrido desde esta fecha hasta que se efectúe la venta; pero después de practicado el balance semestral se tendrá para los efectos del precio de venta el importe que resulte ser, por dicho balance la partición de cada comanditario, previa aprobación del mismo por comanditarios o por amigables componedores elegidos por dichos comanditarios.”
La mera exposición de la cláusula transcrita indica clara-mente que se trata por ella de convenir la venta de las par-ticipaciones de los menores, valoradas cada una en más de $500, sin previa autorización judicial, lo que es contrario a la ley, pues el ejercicio de la patria potestad no autoriza a los padres para enajenar bienes muebles cuyo valor exceda de $500 sin la previa autorización judicial.
Los motivos primero y segundo de la nota del regis trador están bien fundados. No así el tercero, pues siendo el interés de Rosa Ramírez en el establecimiento exactamente igual al de su deuda para con el mismo, y habiéndose cancelado su participación por la cesión, en pago que hiciera, *790ningún interés podia tener ella adverso al de su menor bija que le impidiese representarla en la escritura social.

Procede, for lo expuesto, confirmar la nota recurrida por el primero y segundo de los motivos en ella consignados.